Citation Nr: 1410317	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine to include as secondary to service-connected disability.

3.  Entitlement to a rating in excess of 40 percent for muscle and joint pains consistent with fibromyalgia with insomnia, depression, and irritable bowel syndrome.

4.  Entitlement to a rating in excess of 40 percent for lumbar strain.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions in February 2009 and April 2009 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2011, the Board remanded this case.  

As noted in the prior remand, the Veteran has raised the issue of whether new and material evidence had been received to reopen the claim of service connection for asthma.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran has made various assertions regarding the improper development of his claims.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the United States Court of Appeals for Veterans Claims has jurisdiction by virtue of a notice of disagreement that satisfies VJRA § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

With regard to all of his claims, the Veteran contends that there are outstanding VA treatment records which have not been considered.  A review of VA's Virtual System shows that recent VA treatment records have been associated with the record, but have not been reviewed by the AOJ and they post-date the November 2012 supplemental statement of the case.  The Veteran did not waive the right to have the AOJ review this evidence.

As pertains to the claim of service connection for pes planus, the Veteran contends that the VA examiner did not address whether his preexisting pes planus was aggravated during service and failed to ask the Veteran appropriate and relevant questions regarding that matter.  A review of the January 2012 examination report reflects that the VA examiner opined that it was less likely than not that his pes planus was aggravated beyond its natural progression during service.  The examiner stated that the rationale was the "exam and findings."  Indeed, there was no express rationale provided nor did the examiner address the inservice finding that the Veteran, who was asymptomatic at entrance, became symptomatic during service.  Specifically, the May 1988 enlistment examination noted mild, asymptomatic, pes planus.  A subsequent September 1991 note showed that the Veteran reported a two year history of pain in the feet and that he had worn shoe inserts for one month with no real improvement with the examiner noting symptomatic pes planus since May 1991.  An October 1991 physical therapy report noted a diagnosis of plantar fasciitis.  The Veteran's June 1992 separation examination report noted the Veteran's pes planus was "NCD" (not considered disqualifying).  Due to the examiner's failure to address pertinent findings and provide adequate rationale, and since the Veteran asserted that he was not properly able to report his complaints to the examiner, a new examination rather than an addendum should be undertaken.  

With regard to the claim of service connection for degenerative disc disease of the lumbar spine to include as secondary to service-connected disability, the Veteran pointed out that the examiner did not address whether his service-connected disabilities aggravate his degenerative disc disease of the lumbar spine.  Thus, an addendum opinion should be obtained to address that matter.  

With regard to the increased rating claims, the Veteran indicated, as noted, that there were outstanding VA medical records.  In addition, he asserts that the various manifestations of his fibromyalgia should be separately rated.  That is, he contends that he was would receive a higher overall rating if his depression, irritable bowel syndrome, and migraine headaches were separately rated.   He also asserts that although he is already assigned the highest rating under Diagnostic Code 5025, his claim was not referred for an extraschedular rating.

Finally, the Veteran maintains that he was not afforded a social and industrial survey in conjunction with his TDIU claim.  Rather, the Veteran was afforded a VA examination and the examiner opined that his service-connected disabilities, each individually, due not preclude sedentary employment.  The Board is mindful that the Veteran has 40 percent ratings for both his low back and fibromyalgia disabilities and reports no more than part-time employment since 2005.  Thus, due to the complex nature of his service-connected disabilities, the Board finds that the Veteran should be afforded a social and industrial survey, followed by another VA examination since he still has both service connection and increased rating claims pending.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notification.  

2.  Ensure that all recent VA medical records from the Little Rock VA medical facility have been associated with the record.  

3.  Schedule the Veteran for a VA pes planus examination.  The examiner should review the record prior to examination and should make specific reference to the inservice findings, as well as the Veteran's contention that his pes planus worsened during service.  The examiner should provide an opinion as to the following questions:

A. Did the Veteran's preexisting pes planus undergo an increase in disability during service.  

B. If the Veteran's preexisting pes planus underwent an increase in disability during service, was the increase in disability clearly and unmistakably (obviously and manifestly) due to the natural progress of the disease or was the increase in disability beyond the natural progress of the disease.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Obtain a VA addendum report to the Veteran's January 2012 low back examination.  The examiner should review the record and provide an opinion as to the following inquiry:

Whether it is more likely than not, less likely than not, or at least as likely as not, that any current degenerative disc disease of the spine is permanently aggravated (worsened) by the Veteran's service-connected lumbar strain and/or fibromyalgia.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's degenerative disc disease of the spine found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disabilities based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the Veteran for a VA examination and social and industrial survey to determine whether his service-connected disabilities (currently lumbar strain and fibromyalgia) alone or in combination preclude him from obtaining or maintaining substantially gainful employment consistent with his employment history, educational and vocational attainment.  The record must be made available to and be reviewed by the examiner in conjunction with the examination. 

After review of the social and industrial survey, the examiner is requested to opine whether it is at least as likely as not that the Veteran's service-connected disabilities (currently lumbar strain and fibromyalgia) alone or in combination preclude him from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

6.  The AMC should consider the appropriate actions pertaining to the Veteran's claims for higher ratings/TDIU for extraschedular consideration.

7.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.

8.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record, including all evidence associated with the record following the November 2012 supplemental statement of the case.  The AMC should also consider whether it is appropriate to rate the Veteran's fibromyalgia manifestations separately, as opposed to combined under Diagnostic Code 5025.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


